Order filed November 5, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00614-CV
                                    ____________

                  MAXIM CRANE WORKS, L.P., Appellant

                                        V.

           BERKEL & COMPANY CONTRACTORS, INC., Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 75576-CV

                                    ORDER

      Appellant’s brief was due October 22, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 25,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM